office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c cc intl -------------- genin-152483-04 date number info release date uil ------------------ -------------------------------------- --------------------------------- ----------- reference dear ----------- treatment of lump-sum pension distributions under u s - canada income_tax treaty this responds to your letter dated date in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have asked about the application of the income_tax treaty between the united_states and canada treaty and the appropriate rate of withholding for a u s -source lump-sum retirement payment received by a resident of canada article xviii pensions and annuities of the treaty provides in relevant part emphasis added pensions and annuities arising in a contracting state and paid to a resident of the other contracting state may be taxed in that other state but the amount of any pension included in income for the purposes of taxation in that other state shall not exceed the amount that would be included in the first-mentioned state if the recipient were a resident thereof however a pensions may also be taxed in the contracting state in which they arise and according to the laws of that state but if a resident of the other contracting state is the beneficial_owner of a periodic pension payment the tax so charged shall not exceed per cent of the gross amount of such payment for the purposes of this convention the term pension includes any payment under a superannuation pension or other retirement arrangement armed_forces retirement pay war veterans pensions and allowances and amounts paid under a sickness accident or disability plan the general_rule of paragraph a is that even though the pension may be taxed by the residence state pursuant to paragraph the pension may also be taxed by the source state according to the laws of that state in the event the pension payment is periodic the tax charged by the source state is limited to of the gross amount of the payment however if the pension is paid in a lump-sum_distribution there is no limit on the rate_of_tax by the source state meaning that the source state may tax the distribution at its regular domestic rate where the united_states is the source state pension distributions are generally subject_to withholding under sec_871 and sec_1441 see sec_1_1441-4 you asked whether article xxii other income might apply in lieu of article xviii in the case of a lump-sum pension distribution article xxii applies only with respect to items of income not dealt with in the preceding articles of the treaty the definition of pension provided in paragraph of article xviii does not distinguish between periodic_payments and lump-sum payments therefore a lump-sum payment that is a pension payment within the meaning of paragraph is covered by article xviii although it is not eligible for the rate and article xxii has no application_for an example of a qualified_plan distribution that was covered by article xxii instead of article xviii because it was a distribution from a stock_bonus_plan a terminated esop rather than a pension or annuity see 33_fedclaims_628 aff’d without published opinion 91_f3d_170 fed cir cert_denied 519_us_1040 to the extent that as a result of the application of article xviii the recipient is subject_to double_taxation you might consider the effect of article xxiv elimination of double_taxation for additional general information regarding the treaty see publication information on the united states-canada income_tax treaty available on the internet at http www irs gov pub irs-pdf p597 pdf we hope this information will be helpful to you if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant to the rules set forth in revproc_2004_1 which is available on the internet at http www irs gov pub irs-irbs irb04-01 pdf if you should have any further questions in this matter please contact -------------------------------- --l at --------------------- not a toll-free number sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
